Order entered November 18, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00073-CV

               IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-17620

                                         ORDER
       Before the Court is appellant’s November 14, 2019 unopposed motion for extension of

time to file its reply brief. We GRANT the motion and ORDER appellant’s reply brief be filed

no later than December 9, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE